Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-23 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner finds that the amended requirement in claim 1 that “the emotionally intelligent revelation comprises an image of the player’s face displayed in the augmented reality game with a graphic overlay superimposed on the image,” and the equivalent amended recitation in claim 22, is an old and well-known feature of multiplayer video games, both modern augmented reality video games and traditional console video games. The most relevant teaching of this concept can be found in WO 2018/176017 A1 to Smith, et al., which is an analogous prior art self-directed, collaborative, multiplayer augmented reality game ([0035], [0036]) that teaches it was known in such art that “digital synopses” or “digital memes” comprising "memorable moments may be captured with or without user's reactions in an image such as [...] facial expression overlaid on character". see Smith [0157].
The Examiner finds that it would have been obvious to one having ordinary skill in the art that the augmented reality game taught by ‘Digitalquest’ in view of ‘Quest App Concept’ could have included a “memorable moment” snapshot and overlay feature wherein the player’s face(s) is/are displayed in the AR game superimposed on the image when a final challenge is achieved as taught by Smith for use in augmented reality games because this is an old and well-known feature in video games and integrating it into a compatible and ready-for-improvement invention in the same field of endeavor would have yielded merely expected results. To establish how well-known and widely applied this feature is in the video gaming art, the Examiner additionally cites these additional references not relied on: US 6,336,865 to Kinjo is an analogous multiplayer gaming reference that includes the use of revelation images comprising overlaid player's faces over game scenes when a stage is cleared in the game. Kinjo teaches creating a composite image that may be for a multiplayer game and may be triggered "in a game scene after a predetermined stage is cleared in the game". The composite image may be created, processed, and sent to display units of a plurality of game players. The composite image may include a plurality of players faces overlaid over characters in the game. 2002/0196342 to Walker teaches that it was known that when a player wins a video/computer game, his or her picture may be overlaid  onto a picture or video clip that includes graphics of the game level just completed, see [0031], [0218], [0222], wherein this revelation is used to document a landmark event in a game that may be used as a keepsake by the player. 2003/0003988 to Walker is similar, see [0111], [0112], [0280], [0340], [0345] 2008/0274808 to Walker is also similar, see [0051], [0065], [0076], [0190], [0334], [0395].
Applicant’s arguments, see p. 11, filed 09/06/2022, with respect to the 35 USC § 112 rejection of claims 20-21 have been fully considered and are persuasive.  In light of the amendments to these claims entered 09/06/2022 that delete language that made certain limitations optional and replaced it with positive language, the 35 § 112 rejection of claims 20 and 21 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-14, 16-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “DigitalQuest: A Mixed Reality Approach to Scavenger Hunts,” hereinafter referred to as ‘Digitalquest’, in view of “Quest App Concept” and WO 2018/176017 A1 to Smith, et al. (hereinafter ‘Smith’).
Re claim 1, Digitalquest teaches:
A method for playing an augmented reality game, (Abstract, an approach for the design of a location-based mixed reality application using a framework termed ‘Digitalquest’ that enables adding geolocated virtual content on top of real-world camera input. An editor allows users to easily add their own content.) comprising: 
providing, by a processor, a game administrator with game rules for the augmented reality game, the rules including instructions for mapping landmarks in a physical environment with landmarks in a virtual environment of the augmented reality game; 
 	The Abstract describes that, ‘DigitalQuest consists of an editor that allows users to easily add their own content as desired and a mobile application that loads content from a server based on the location of the device. Each piece of virtual content can be organized through the editor so that it appears only in certain circumstances, allowing a designer to determine when and where a virtual object is attached to a real-world location. We have used our editor to create a series of futuristic scavenger hunts in which participating teams must solve puzzles in order to access new virtual context appearing in a mixed reality environment via a mobile phone application. In this paper, we introduce our editor and present an example scavenger hunt game, Morimondo, that was built using it.’
Section 3.1.1, Quest Creation and Editing, describes that: ‘The QuestEditor facilitates the definition of all the locations and events in a Quest. Using this editor, a designer defines and positions virtual objects within the Quest. Each object is represented by a 3D mesh that will appear on screen when the player approaches the specified position. The designer defines the logic with which these object appear and what type of content is related to them. For example, we can define a trigger so that when a participant reaches a first object a textual indication of the position of a second object will pop up, that is, that causes the first object to disappear and “unlocks” the second one. The second object may instead ask the user to solve a riddle after having shown an image or having played an audio, then unlocking the third and forth objects. Currently, text messages, questions, images, audio streams, and video streams can be combined and bound to objects. If not available by default, the editor uploads the content to the server which takes care of streaming them to the mobile application when required. Objects may be set to be “visible” or “not visible” on the map view when unlocked. In other words, the accessibility of particular objects can be programmatically defined to be dependent on how much of the Quest has been completed. The designer can explicitly control these dependencies in order to fully customize the experience. A Quest can be imagined as a directed graph structure where each node corresponds to a virtual object and further is characterized by a set of properties, such as: 3D mesh, map pointer, latitude, longitude, altitude, and scale. Based on object type, additional parameters indicating specific behaviors or multimedia content (e.g. the link from which a video file needs to be streamed) are available. The main idea is to allow objects to be flexibly extended with new behaviors, for instance to programmatically start a specific animation or play an audio file […]’
Section 3.2.2, Positioning Objects in 3D space, describes that, ‘Each virtual object consists of a 3D mesh that can be chosen from a set of predefined meshes or that is manually uploaded through the editor. The main properties of the object are related to its position in the real world (using GPS coordinates), its scale, and its altitude. A dedicated module provides a precise and realistic positioning of the virtual object in the real world. The designer is prompted to input an address or to select a location from Google Maps, and then the editor loads the closest Google Street View panoramic image, if available. By leveraging WebGL and Google APIs, the imagery is projected onto a sphere in order to obtain a spherical panorama viewer. The user can then drag and drop the virtual object into the scene in order to preview how the augmentation will look like when running on the mobile application. […] By considering the following correspondence between the points in the 2D texture and the points projected on the sphere we can calculate the 3D position of the objects (e.g. the walls of the buildings) that are present in the panoramic image. We can then restrict the positions that are available for the virtual object to placed at. By mapping the 3D scene distances with the real world ones, we can obtain the absolute coordinates, orientation, and dimensions of the object as if it were a real object. This information is stored on the server and loaded by the mobile application.’)
receiving, by the processor, an indication that the game administrator is ready to start the game, (Section 4, Case Study, appearing on p. 4/5 discusses an illustrative use of the invention wherein a quest was configured to start at 12 noon on August 9. 2015.) the indication representing that the game administrator has placed prizes in the physical environment according to the instructions; 
providing, by the processor, the player with a quest to be completed in the virtual environment of the augmented reality game, the quest including a plurality of challenges to solve; (Section 4, Case Study, describes an illustrative embodiment wherein ‘The Morimondo Quest’ was presented to users composed of ‘19 virtual objects, each one consisting of a puzzle that needed to be solved in order to unlock one or more of the remaining objects […] For instance, the first object appeared in front of the player as a floating orb […])
providing, by the processor, the player with a first challenge of the plurality of challenges; receiving, by the processor, navigation instructions to move the player through the virtual environment; (Fig. 5 on p. 4/5 diagrams an exemplary simple puzzle appearing on a screen after reaching a virtual object during a scavenger hunt. As described in section 4, case study, ‘For instance, the first object appeared in front of the players as a floating orb: when they touched the object on the screen a popup window appeared (on their mobile device) that described a legend about the town and its foundation and that then provided new instructions so that the players could continue the game. In order to unlock the next object, a player on the team needed to type the answer to a simple question regarding the meaning of the name Morimondo. After the correct solution was entered, the current object disappeared, points were added to the team’s scoreboard, and a message was sent to the other teams in order to foster a greater sense of competition.’)
determining, by the processor, that the player has successfully completed the first challenge responsively to where, in the virtual environment, the player has navigated to; 
(The section 4, Case Study, described in the section immediately preceding describes an illustrative first challenge wherein the player reached a first virtual object during a scavenger hunt, a puzzle appeared in augmented reality as a floating orb, the player answered the challenge question correctly, and then the object disappeared, points were awarded, other players were informed, and the quest, containing 18 other challenges, continued.)
providing, by the processor, an instruction to search for a first prize proximate to a landmark in the physical environment that corresponds to a landmark in the virtual environment the player has navigated to in order to complete the first challenge; 
See again the description of the illustrative ‘Morimondo Quest’ in the Case Study section 4, in which players were instructed to move by foot throughout the town, searching for hints and solving puzzles. Fig. 5 gives an example wherein a player has to navigate to a landmark in the physical environment, a famous statue made of alloy and describing a famous abbot’s death, and to answer a question that appears on screen describing the object it represents once the player finds it. It is also described in the ‘Case Study’ that, ‘players had to move by foot throughout the town. Each of the riddles involved real world items that could be found in proximity of the virtual object. For example, objects included a gem hidden in an old mosaic and a Latin phrase that was located close to the Abbey, and the questions involved information about those items. Other puzzles involved exploring specific environments, like an ancient ice house or a votive chapel hidden in the woods, forcing the players to search for particular hints.’)
providing, by the processor, a virtual prize and a second challenge to the player responsively to a determination that the first challenge is complete; (the Case Study in section 4 describes providing points for completing a first challenge of 19 challenges in the Morimondo Quest, which is continued by moving on foot throughout a particular town.)
receiving, by the processor, navigation instructions to move the player through the virtual environment to solve the second challenge; (The ‘Case Study’ describes that, ‘The Morimondo Quest was composed of 19 virtual objects, each one consisting of a puzzle that needed to be solved in order to unlock one or more of the remaining objects. […] For this specific Quest, players had to move by foot throughout the town. Each of the riddles involved real world items that could be found in proximity of the virtual object. […] Other puzzles involved exploring specific environments, like an ancient ice house or a votive chapel hidden in the woods, forcing the players to search for particular hints. […] After the first few puzzles,
solving the remaining puzzles unlocked multiple puzzles at once […]’ (emphasis added, noting that 19 challenges and the other language describing a plurality of challenges anticipate the claimed ‘second challenge’ and wherein each challenge contains instructions that can instruct the player to explore specific environments.)
determining, by the processor, that the player has successfully completed the second challenge responsively to where, in the virtual environment, the player has navigated to; (Again make reference to the Case Study wherein the players must solve 19 challenges which can involve virtual objects in a virtual world, such as a gem hidden in a mosaic, that a player can navigate to by traversing the real world. And as described in 3.2.1, Mapping Virtual Objects to the Real World, found on p. 3/5, each object in the real world has a corresponding position in the virtual world which enables management of 3D content therein. And 3.1.2 describes how virtual objects are positioned in 3D space such that a player can browse for virtual objects as if they were real objects. Section 3.2 describes that, ‘When the user gets within a specified proximity of an object, he or she can interact with it by tapping its mesh on the display. This is generally followed by audiovisual feedback (i.e. an predefined animation), after which the intended virtual content is shown and the behavioral logic previously defined in the editor is applied.’)
Although Digitalquest’s illustrative example comprises a quest with a finite number of challenges – 19, and notes that at the end of a quest, ‘the final ranking was announced and prizes were awarded’, Digitalquest does not specifically describe that this final ranking and prize announcement was specifically determined based on a final challenge or that the revelation was ‘emotionally intelligent.’
	Quest App Concept is an analogous prior art mobile device augmented reality quest game that teaches that it was known at the completion of a quest that a “Congratulations!” screen could appear informing the player of the total number of points acquired and trophies earned – see the flow diagram element #6 on p. 10/24 and the first image on p. 13/24 of Quest App Concept. See also the bottom image on P. 18/24 of Quest App Concept, which illustrates a UI informing the player, “Congrats! You have found all of the clues and completed the hunt. Good Job! Trophies, 1, Points, 110” and is annotated, “When you have completed the hunt by finding all the clues, there will be a pop up that looks like this”. The Examiner is interpreting the congratulatory message also informing the player of his actual achievements in completing the quest as an emotionally intelligent message and that is based on a determination that the player has completed a final challenge of a plurality of challenges. 
Smith is another analogous prior art self-directed, collaborative, multiplayer augmented reality game, see [0035], [0036], that teaches it was known in such art that “digital memes” or “digital synopses” of games may be generated wherein “memorable moments may be captured with or without user's reactions in an image such as [...] facial expression overlaid on character", see [0157].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Digitalquest could have presented a user interface comprising emotionally intelligent revelations about the completion of a challenge as taught by Quest App Concept and that these emotionally intelligent revelations could comprise facial expressions of one or more players overlaid on characters in a game image depicting memorable moments through digital memes or digital synopses of the game as taught by Smith without causing any unexpected results, for the predictable advantage of ensuring player satisfaction with the app which would motivate the player to continue using it and recommend it to his or her friends. 
Re claim 3, refer to the Introduction on p. 1/5 of Digitalquest which describes, ‘The displayed content may consist of images, video and audio streams, graphical effects, or a text message that provides hints on how to advance in the game.’ and p. 3/5 of Digitalquest which describes, ‘a message to be displayed after the challenge is solved (usually a hint to the next object).’
Re claims 6-9 and 17, these claims are all directed to visually conveying information to the player for the purpose of informing the player, without causing any functional change in the computing device itself – such a claim is directed to nonfunctional descriptive material or “printed matter” which is not awarded patentable weight. See MPEP 2111.05 Part III. which provides instructions for the examination of claims directed to computing devices being used to convey printed messages to human users. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims to the second case, wherein the claims are directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
Re claim 10, refer to Figs. 2 and 3 of Digitalquest which illustrated areas configured for playing the augmented reality game, see also the Case Study on p. 4/5 of Digitalquest which contemplates certain areas of a city including historical landmarks being configured for playing the augmented reality game.
Re claim 11, the competitor players and teams described in the Case Study on P. 4 of Digitalquest meet the claimed limitation of antagonists who are further challenging any particular competitive player/team to win the quest. 
Re claims 12-13, the last sentence of P. 4/5 and the first sentence of P. 5/5 of Digitalquest describes implementing a pause feature for use in team play of the quest of the disclosure involving searching for physical objects and winning prizes.
Re claim 14, In the second paragraph of the Case Study on P. 4/5 of Digitalquest, it is described that the player may be required to find real-world items before corresponding challenges are provided – in one case, finding a gem hidden in a mosaic and then a question is asked about it. This meets the claimed limitation of obtaining a physical prize (finding the gem) prior to providing a second challenge. 
Re claim 16, refer to section 3.2.1 of Digitalquest which describes mapping virtual objects to the real world which includes rendering a virtual character to navigate a virtual scene based on mapping real-world to virtual coordinates.
Re claim 19, the Case Study on P. 4 of Digitalquest describes awarding points and prizes based on completing challenges and the entire quest wherein players may collaborate in real-world teams.
Re claim 22, refer to the rejection of claim 1. Additionally refer to Digitalquest which discloses a physics engine configured to input movement data of a virtual player’s movement in the virtual environment and output information indicating a virtual world location and movement of the avatar – P. 3/5, in the description of Fig. 3 indicates and illustrates that, ‘The virtual character navigates the scene as the user walks in the real world by leveraging a one-to-one mapping from real to virtual coordinates’, and wherein the illustration comprises a computer-rendering of a human-like body in 3D virtual space over a map corresponding to a real world space.
	
Claims 2, 4-5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Digitalquest, in view of Quest App Concept, Smith, and US 2018/0246562 A1 to Peterson.
Re claims 2, 4-5, and 23, Although Digitalquest in view of Quest App Concept and Smith describe the same inventive concept substantially as claimed, the Digitalquest-Quest App-Smith combination are silent as to whether a virtual store can be accessed wherein a player can purchase a hint, a prize, or a digital asset, and wherein the virtual currency can be used to pay for the hint, prize or asset if there is sufficient tokens available. 
Peterson is an analogous mobile device augmented reality game that describes that a user’s avatar or character may have the ‘ability to purchase power-ups or equipment’ ‘as a user progresses’. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the players of Digitalquest could have additionally been given the opportunity to purchase at least digital assets that may assist the player in playing the game as taught by Peterson without causing any unexpected results, as the concept of in-game currency and in-game purchases is notoriously old and well-known in adventure gaming and provides the predictable advantage of increased player engagement.
Claims 15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Digitalquest, in view of Quest App Concept, Smith, and  “Magic Equipment: Integrating Digital Narrative and Interaction Design in an Augmented Reality Quest,” hereinafter ‘Magic’.
Re claim 15, Although Digitalquest in view of Quest App Concept and Smith describe the same inventive concept substantially as claimed, the Digitalquest-Quest App-Smith combination are silent as to whether a narrative character is provided that provides prompts for the intended purpose of imaginative role play.
Magic is an analogous mobile device augmented reality treasure hunt/quest gaming system and method that teaches that this feature was known in the art – see Fig. 1, “The hovering Roman spirit waits for the user to act’, see also Figs. 4, 5.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Digitalquest could have used a narrative character as taught by Magic for the same purpose of providing a fun and interactive way to motivate players to continue the quest.
Re claim 18, Fig. 3 of Digitalquest illustrates how a humanoid character is rendered and displayed based on and corresponding to the real-world user. Absent any description in the claim as to what structure and/or programming a ‘photo booth’ would comprise, this depicted module of Digitalquest is interpreted as a photo booth. Additionally, Magic teaches that it was known in the art for augmented reality quest interfaces to enable players to ‘take a ‘selfie’ photograph, retaining a picture of themselves together with a spirit,’ of the A/R UI inteface, see section 4 of p. 4/7 of Magic.
	Re claims 20-21, Magic further teaches that it was known in the art to provide a tutorial that allows the player to acquire initial assets while learning to use the augmented reality quest interface – see P. 4/7 of Magic, section 4, ‘The application design starts with a brief tutorial involving little quests granting immediate little rewards, such as finding first spirit characters and uncovering information step-by-step. The spirits can be collected in a kind of ‘contact inventory’ that can be inspected after an encounter. We also found with first test users that many would want to take a ‘selfie’ photograph, retaining a picture of themselves together with a spirit. The concept therefore contains elements of gamification in terms of a collection game mechanics.’
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715